|

\
© -) Case 4:19-mj-04629-N/A-ER iQ eURsipt arWad 07/30/19 Page 1 of 2,

 

 

 

 

 

 

United States District Court DISTRICT of ARIZONA:
United States of America DOCKET NO.
Mona Lynn Raab DOB: 1966; United States Citizen MAGISTRATE'S CASE NO.
Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1)(B) G4), and 1324(a)(1)(B)Gii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR
VIOLATION: .

On or about July 29, 2019, at or near Benson, in the District of Arizona, Mona Lynn Raab, knowing and in
reckless disregard of the fact that certain illegal aliens, Sergio Librado-Garcia, Efren Ortega-Cruz, Edgar
Ortega-Cruz, and Araceli Sanchez-Gutierrez, had come to, entered and remained in the United States in
violation of law, did transport and move said aliens within the United States by means of transportation and
otherwise, in furtherance of such violation of law and did so for the purpose of private financial gain, and
placing in jeopardy the life of any person; in violation of Title 8, United States Code, Sections
1324(a)(1)(A)(ii),1324(a)(1)(B)(i) and 1324(a)(1)(B)(iii).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about July 29, 2019, at or near Benson, in the District of Arizona, United States Border Patrol Agents (BPA)
observed a white Hyundai Sonata traveling northbound near the SR-90 checkpoint with a female driver and male
passenger. Both displayed an exaggerated posture upon seeing a marked Border Patrol vehicle. The checkpoint was
closed. BPA also observed a temporary license plate. Record checks revealed the vehicle was registered to an address
out of Phoenix with no prior crossings through any other checkpoint. BPA drove alongside the Hyundai Sonata and
observed “bulky objects beneath the window of the vehicle.” The driver drove approximately 25 mph below the posted
speed limit. BPA initiated a vehicle stop and identified the driver as Mona Lynn Raab and an adult male front seat
passenger, both United States Citizens. BPA observed four individuals laying down in the back seat. Five rear
passengers were encountered, including one in the trunk. BPA determined that all five were passengers were in the
United States illegally.

Material witnesses Librado and Sanchez stated that they had made arrangements to be smuggled into the United States
for money, Efren Ortega and Edgar Ortega stated that a friend had made the smuggling arrangements on their behalf.
Librado stated he crossed the International Boundary Fence and was guided via cell phone to the highway. Librado
stated he was picked up and taken to a hotel room. After 10 minutes, a white car arrived which was occupied by a
female driver, later identified as Raab, and a male passenger. Librado stated he was told they were traveling to Phoenix
and they did not make any stops until they were arrested by BPA. Sanchez stated she crossed by herself and walked
to an unfinished paved road. Sanchez stated she observed a white vehicle stop and the driver got out and opened the
back passenger door. She ran to the vehicle and got in. Sanchez stated they stopped at a gas station first and then
stopped at'a hotel where they picked up four other subjects. Sanchez stated the driver told her to duck down if she saw
BPA. Efren Ortega and Edgar Ortega stated they were dropped off at a hotel room by Raab and the passenger. They
both stated that they were picked up by Raab and the passenger three hours later.

Continued on back.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Sergio Librado-Garcia, Efren Ortega-Cruz,
Edgar Ortega-Cruz, and Araceli Sanchez-Gutierrez

 

 

 

 

Detention Requested SIGNAT URE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is /. LE. —-
_ true and correct to the best of my knowledge. £ JF
AUTHORIZED BY: AUSA CHR/JJO W™ Ie | 4 [ OFFICIAL TITLE
Border Patrol Agent

 

Sworn to before me and subscribed in my presence.

 

 

 

 

SIGNATU F JUDGE DATE
July 30, 2019

 

1) See Federal rules of Criminal Procedure Rules 3 and 54

 
Continued from fase 4:19-mj-04629-N/A-EJM Document 1 Filed 07/30/19 Page 2 of 2

The passenger Eduardo Roberto Bitia-Lopez stated he crossed the IBF and walked for nine hours until he arrive in
Sierra Vista. Bitia stated he was taken to a hotel room where he stayed one night. The following afternoon, Bitia stated
a vehicle with a female driver arrived to take him to Tucson. The driver told him to get ready and that she would return
for him shortly. Once she returned, she knocked on the door and told him “Let’s go.” Bitia stated the driver told him to
get into the trunk. Bitia stated he was in the trunk for one and a half hour to two hours until he was arrested by BPA.

Ina post-Miranda statement, Raab stated that the registered owner of the Hyundai Sonata offered her money to
transport people from Sierra Vista to Phoenix. Raab stated that she was to be paid $1,000 USD. Raab stated that one
individual had to get in the trunk of the vehicle.

t
4

 

 
